*1168OPINION.
Marquette:
Regardless of the credit period granted purchasers from the taxpayer, remittances to consignors were made immediately upon the disposal of a consignment. That this required the use in the taxpayer’s business of a large amount of cash capital is evident from the fact that credit extended during 1918 totaled approximately $125,000. It also appears that this credit business represented a very substantial portion of the taxpayer’s entire sales. The Board is of opinion that this use of capital was a material income-producing factor in the taxpayer’s business and therefore that the Commissioner’s denial of personal-service classification is proper.